Notice of Pre-AIA  or AIA  Status
Claims 1-5, 7-20, and 22-31 remain for examination.  The amendment filed 7/29/22 amended claims 1, 16, & 31; and cancelled claims 6 & 21.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 13-14 of the amendment filed 7/29/22, with respect to the Park reference have been fully considered and are persuasive.  The rejection of claims 1-31 has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-20, & 22-31 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1, 16, & 31 were amended to incorporate limitations from now-cancelled claims 6 & 21 regarding the nature of the fabricated source and destination addresses.  The nearest prior art, Park (U.S. Patent Publication 2020/0153861) which was cited as teaching claims 6 & 21, discloses a related invention including the ability to forge source and destination addresses for fake traffic.  However, as noted by Applicant, the fabricated source address(es) generated by Park are not a randomized address that identifies a non-existent device but rather the original destination address of the attacker’s target (Park, paragraph 0092); whereas the fabricated destination address is not a randomized address of any kind but rather the attacker’s own address (Park, paragraph 0089).  Examiner could find no other prior art that would teach or suggest these limitations.  Dependent claims 2-5, 7-14, 17-20, & 22-30 follow from independent claims 1 & 16 and are of consequence allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        8/13/2022

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435